United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-758
Issued: March 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 18, 2010 appellant filed a timely appeal from the November 4, 2009
decision of the Office of Workers’ Compensation Programs denying her request for merit
review. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over this nonmerit decision. The last merit decision of record
was the Office’s November 12, 2008 decision. Because more than one year has elapsed between
the last merit decision and the filing of this appeal, the Board lacks jurisdiction to review the
merits of this claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 30, 2007 appellant, then a 34-year-old temporary nursing assistant, filed an
occupational disease claim alleging that she sustained a herniated disc due to the work
requirements of her position. The Office accepted her claim for an aggravated herniated disc at
L5-S1, aggravation of degenerative lumbar herniated disc, urinary incontinence and surgical
intervention on February 6, 2007.2
On July 24, 2007 the employing establishment offered appellant a limited-duty job as a
full-time medical clerk. The job duties were considered sedentary to light in nature and
occasionally required walking or carrying light objects. Appellant commenced work but
subsequently resigned from the employing establishment. She notified the employer on
August 29, 2007 that she had found a medical billing position in the private sector which she
would soon start and her last day would be on September 1, 2007.
In a September 7, 2007 letter, the Office advised appellant that the medical clerk position
offered by the employing establishment was found to be suitable. It noted that the position was
still currently available to her. The Office provided appellant 30 days to return to the medical
clerk position or to provide a valid reason for abandoning this position. Appellant was advised
that if she did not provide a valid reason for abandoning suitable work all future entitlement that
might be forthcoming for wage loss or schedule award compensation would not be allowed.
In a September 13, 2007 letter, appellant advised the Office that she had started new
employment in the private sector on September 5, 2007 as an accounts receivable clerk for a
company called Renew.
On September 20, 2007 the Office advised appellant that it had considered the reasons
she provided for not continuing in the modified clerk position but did not find them to be valid.
The letter referenced section 8106(c)(2) of the Act and advised her that if she did not accept the
position within 15 days her benefits would be terminated. Appellant did not return to the
medical clerk position.
In an October 18, 2007 decision, the Office terminated appellant’s entitlement to
monetary compensation effective October 18, 2007 on the grounds that she abandoned suitable
work. It noted that it had advised her that her reasons for abandoning the medical clerk position
were not valid.
In a September 24, 2008 letter, appellant requested reconsideration of her claim. She
stated that she did not realize the consequences of quitting her job at the employing
establishment and that she still had extreme back pain because her L5-S1 disc was not
adequately fused. Appellant submitted medical reports concerning the treatment of her back
condition.

2

On February 6, 2007 appellant underwent a laminectomy, facetectomy and foraminotomy bilaterally at L5-S1
with instrumentation.

2

In a November 12, 2008 decision, the Office affirmed the October 18, 2007 termination
of appellant’s compensation for abandoning suitable work. It noted that it had advised her that
her reasons for abandoning her medical clerk position were not valid.
In an October 1, 2009 letter, appellant requested reconsideration of her claim and advised
that her work-related L5-S1 condition continued to cause her chronic pain. She noted that her
employment injury prevented her from continuing in the private-sector job for which she left the
employing establishment. Appellant stated:
“I know the DOL is hooked on my leaving the position I was offered but I had no
future and no one advised me that I would be treated this way and not
compensated. The job I left for was because they were aware of my surgeries and
did accommodate my needs and it was more money, $12 an hour versus $10
dollars an hour at the Sheridan VA.”3
In a November 4, 2009 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that her application for review
did not raise any substantive legal questions or include new and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
The Office’s procedure manual provides that an acceptable reason for refusing an offer of
suitable work is that the employee has found other work which fairly and reasonably represents her
earning capacity.8 When such a reason is offered, the Office is required to make a determination
3

Appellant submitted numerous medical reports concerning the treatment of her back condition between
November 2008 and October 2009.
4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(2) (July 1996).

3

on actual earnings in the new job representing the employee’s wage-earning capacity such that
compensation should be adjusted.9
ANALYSIS
The Office accepted appellant’s claim for an aggravated herniated disc at L5-S1,
aggravation of degenerative lumbar herniated disc, urinary incontinence and surgery on
February 6, 2007. The employing establishment offered her a limited-duty position as a medical
clerk. Appellant started work in the position but later stopped and obtained employment in the
private sector. The Office terminated her monetary compensation effective October 18, 2007 on
the grounds that she abandoned suitable work.
Following a November 12, 2008 merit decision, affirming the termination of her
compensation, appellant requested reconsideration of her claim on October 1, 2009. Appellant
explained the basis for her leaving the offered position: “The job I left for was because they
were aware of my surgeries and did accommodate my needs and it was more money, $12 an hour
versus $10.…”
Appellant’s letters to the Office clearly argued the fact that she had actual earnings in a
new position she commenced on September 5, 2007. The decisions of the Office have been
silent on this matter. As noted, an acceptable reason for refusing an offer of suitable work is that
the employee has found other work which fairly and reasonably represents her earning capacity.10
The Board finds that appellant’s request for reconsideration raised a relevant argument
not previously considered or addressed by the Office. It is sufficient to warrant reopening her
claim for further merit review. The Office abused its discretion by denying appellant’s request
for further review of the merits of her claim. The case is remanded to the Office for
consideration of the merits of her claim to be followed by the issuance of a merit decision.
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a). The case is remanded to the Office for
further development.

9

Mary E. Woodward, 57 ECAB 211 (2005).

10

See supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: March 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

